UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2499



JEFFREY COX,

                                            Plaintiff - Appellant,

          versus


RUST SCAFFORD RENTAL & ERECTION, INCORPORATED;
MIKE FREIMULLER, employee,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Dennis Raymond Knapp,
Senior District Judge. (CA-96-186-2)


Submitted:   January 27, 1998          Decided:     February 18, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Cox, Appellant Pro Se. Albert F. Sebok, JACKSON & KELLY,
Charleston, West Virginia; John E. Lutz, RICCARDI & LUTZ, Charles-
ton, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to Appellees in his civil action in which he alleged vari-

ous claims in relation to termination of his employment. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Cox v. Rust Scaffold Rental & Erection, Inc., No.
CA-96-186-2 (S.D.W. Va. Sept. 25, 1997). Appellant asserts that he

received ineffective assistance of counsel. A litigant in a civil

action, however, has no constitutional or statutory right to effec-
tive assistance of counsel; thus, Cox is not entitled to relief on

this claim. Appellant's contentions regarding the conduct of Appel-

lees' counsel during criminal proceedings are not properly before
this Court because Appellant did not raise them below. Finally, Ap-

pellant did not move to remand his complaint once it was removed to

federal court. Accordingly, we will not review Appellant's conten-

tion that the removal was against his wishes. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2